09-1644-ag
         Chen v. Holder
                                                                                       BIA
                                                                                DeFonzo, IJ
                                                                               A099 677 405
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 11 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                RICHARD C. WESLEY,
10                      Circuit Judges.
11       _________________________________________
12
13       WEN FA CHEN,
14                Petitioner,
15
16                        v.                                    09-1644-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, U.S. DEPARTMENT OF
20       JUSTICE,
21                Respondents.
22       _________________________________________
23
24       FOR PETITIONER:               Pro Se.
25
26       FOR RESPONDENTS:              Tony West, Assistant Attorney
27                                     General, Ernesto H. Molina, Jr.,
28                                     Assistant Director, Yanal Yousef,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Wen Fa Chen, a native and citizen of the People’s

6    Republic of China, seeks review of the March 26, 2009, order

7    of the BIA, affirming the July 26, 2007, decision of

8    Immigration Judge (“IJ”) Paul A. DeFonzo, which denied his

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).       In re Wen Fa

11   Chen, No. A099 677 405 (B.I.A. Mar. 26, 2009), aff’g No.

12   A099 677 405 (Immig. Ct. N.Y. City July 26, 2007).       We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of this case.

15       Under the circumstances of this case, we review both

16   the BIA’s and IJ’s decisions.       See Yan Chen v. Gonzales, 417

17   F.3d 268, 271 (2d Cir. 2005).       The applicable standards of

18   review are well-established.    See Yanqin Weng v. Holder, 562

19   F.3d 510, 513 (2d Cir. 2009).

20       Even construing his pro se brief broadly, as we must,

21   see Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

22   (2d Cir. 2006),   Chen has failed to meaningfully challenge


                                     2
1    the agency’s denial of his application for asylum,

2    withholding of removal, and CAT relief.

3        The agency found that Chen did not meet his burden of

4    establishing eligibility for relief based on the alleged

5    persecution that his wife experienced (i.e., her forced IUD

6    insertion and forced abortion) or his own alleged “other

7    resistance” to China’s family planning policy.     In addition,

8    the BIA found that Chen’s fear of future persecution based

9    on his wife’s hypothetical future pregnancy was too

10   speculative to merit relief.   Chen’s brief fails to

11   challenge these findings, touching upon them only in a

12   single sentence, stating that he “disagree[s]” with the

13   BIA’s and IJ’s decisions and that he “thinks the fact that

14   [his] wife was forced to undergo an abortion ... and that

15   the government threatened [him] with arrest due to [his]

16   political opinion in opposition to the coercive family

17   planning policy makes [his] asylum claim well established.”

18       Issues not sufficiently argued in the briefs are

19   considered waived and normally will not be addressed on

20   appeal in the absence of manifest injustice.     Yueqing Zhang

21   v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

22   Here, no manifest injustice would result.


                                    3
1        Indeed, even if Chen’s pro se brief could be construed

2    to have challenged the BIA’s decision, his argument fails.

3    With respect to his past persecution claim, Chen was not

4    entitled to relief on account of his wife’s forced abortion.

5    See Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296 (2d

6    Cir. 2007) (en banc).   As to Chen’s fear of future

7    persecution, the BIA did not err in finding it impermissibly

8    speculative to the extent it was based on the hypothetical

9    birth of a second child in violation of Chinese law.    See

10   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.   Having completed our review, we DISMISS the

13   petitioner's pending motion for a stay of removal as moot.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17
18




                                   4